t c memo united_states tax_court ertan and susan eren petitioners v commissioner of internal revenue respondent docket no filed date james daniel mccarthy for petitioners aretha jones for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax the sole issue for decision is whether petitioner ertan eren's income from the u s department of state office of foreign buildings operations fbo qualifies for the sec_911 foreign_earned_income_exclusion petitioners' entitlement to such exclusion depends upon the classification independent_contractor vis-a-vis employee of ertan eren's employment relationship with fbo during the year under consideration for the reasons set forth herein we hold that such relationship was that of an employee with the consequence that petitioners are not entitled to the claimed sec_911 foreign_earned_income_exclusion all section references are to the internal_revenue_code for the year under consideration and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioners ertan and susan eren husband and wife resided in rockville maryland at the time they filed their petition they filed a joint federal_income_tax return for ertan eren is an architect1 he resided in bogota colombia from date through date at that time he worked for fbo as project director for the construction of an annex to the u s embassy in bogota ertan eren all references to petitioner in the singular will be to petitioner's contracts with fbo during the late 1970's and early 1980's petitioner rendered architectural services to fbo on an as needed basis under a labor hour contract for various fbo projects in brazil he signed his first personal_service_contract psc with fbo in and has been performing services solely for fbo since that time his subsequent contracts with fbo have been renewed modified or renegotiated on an annual basis on date petitioner and fbo signed a contract designating petitioner as the project manager2 with respect to the improvements and repairs at the u s embassy in ankara turkey and other u s foreign service posts petitioner worked in turkey for a number of years under modified versions of this psc in date he was transferred from turkey to bogota petitioner's contract with fbo as in effect during states in part the project manager will inspect construction improvements and or repairs at project sites and will be directly responsible to fbo in the performance of his duties under this contract the contract provides that petitioner will perform appropriate functions and obligations in accordance with procedures or other directives issued by the contracting officer or his designee used interchangeably herein the term project manager and project director are petitioner's duties in bogota as project director for the bogota annex petitioner was responsible for the inspection and supervision of the construction of such annex he was not subject_to daily supervision by fbo fbo provided petitioner with a project director's handbook which he was to use as a guide in performing his duties petitioner was required to personally perform his duties to fbo on a full-time basis he was required to work a minimum of hours a week however he typically worked longer hours petitioner was not paid for the extra hours he worked fbo provided petitioner with all requisite contract documents specifications and drawings for the annex construction petitioner did not have authority to change the documents petitioner was appointed a contracting officer's technical representative cotr pursuant to a memorandum dated date the memorandum outlined specific duties and activities that petitioner had to perform as cotr primarily petitioner was required to insure that all materials furnished and the work performed on the bogota annex project were in accordance with the contract specifications and that the work progressed on schedule petitioner had substantial control_over the contractor hired to build the annex he was able to order work redone or stopped because of the contractor's failure to follow accepted safety procedures or project specifications without prior fbo approval before authorizing fbo to pay the contractor continued petitioner was required to maintain a daily log describing the work progress on the construction site pursuant to a date memorandum that supplemented the date memorandum petitioner was given authority to substitute materials equipment and or products for the construction of the bogota annex so long as they were equal to or better than those specified in the contract and the substitution did not entail an additional cost to the government during the year under consideration petitioner was required to submit two types of monthly reports regarding the progress of the construction of the bogota annex to the fbo area branch chief for construction management one was a telegraphic report that had to be sent before the 10th of each month the other was a written report kept in book form the reports included statements of progress and problems incurred or anticipated in the construction of the annex fbo had the right to terminate petitioner's contract if he failed to submit these monthly reports the bogota project budget when petitioner was assigned to a project post he was required to prepare a budget proposal and submitted it to fbo for approval with regard to the bogota annex project fbo approved continued petitioner inspected the job site to ensure that the contractor was performing satisfactory work petitioner's request for dollar_figure for although petitioner did not have authority to exceed the approved budget he could allocate approved budget funds as necessary the dollar_figure budget for did not include petitioner's dollar_figure salary his biweekly salary was based on a government schedule the foreign service schedule petitioner did not receive any per_diem in petitioner had the authority to hire and fire his staff without fbo approval he hired several workers who entered into contracts with fbo and were paid_by fbo psc provisions petitioner did not receive standard government employee_benefits such as life_insurance and retirement benefits under the terms of his psc rather percent of his compensation was allocated for purchasing health insurance petitioner received home_leave sick leave and annual leave department of state directives and memorandum two fbo directives required that personal service contractors be treated as employees the first directive issued date refers to the foreign affairs manual which states that a personal service contractor is not eligible for the 'foreign earned_income exclusion' the second issued date and revised on foreign service workers home_leave is a mandatory department of state leave for date and date provides that overseas psc's treat a contractor as an fbo government employee for all purposes except retirement petitioner was notified by a date fbo memorandum that as a result of an internal_revenue_service review of fbo personnel policies it was determined that psc's signed by fbo contractors created an employee-employer relationship between the parties and that petitioner should designate himself as an fbo employee rather than as an independent_contractor on his federal_income_tax return subsequent to the issuance of this memorandum fbo issued petitioner a form_w-2 for wages tips and other compensation in the amount of dollar_figure fbo withheld social_security_tax from petitioner's income in the amount of dollar_figure petitioners' federal_income_tax return on petitioners' form_1040 petitioners reported dollar_figure as business income on line and then subtracted dollar_figure on line other income with the notation exclusion from form_2555 thus petitioner claimed a sec_911 exclusion for a exclusion was dollar_figure the maximum amount permitted for the earned_income form_2555 foreign_earned_income attached to petitioners' return reported foreign_earned_income of dollar_figure and listed name of employer as self substantial portion of the compensation he received from fbo respondent disallowed the claimed exclusion petitioner also calculated self-employment_tax on form se in the amount of dollar_figure respondent concedes that petitioner is not liable for self-employment_tax if we hold that he was an employee of fbo in ultimate finding of fact petitioner was an fbo employee in opinion at issue is the characterization for tax purposes of petitioner's relationship with fbo during petitioner argues that his relationship with fbo in was that of an independent_contractor and therefore petitioners are entitled to exclude dollar_figure of his income from fbo as foreign_earned_income within the purview of sec_911 respondent contends that petitioner's relationship with fbo in was that of an employee and therefore petitioners are not entitled to the exclusion sec_911 provides in relevant part a exclusion_from_gross_income --at the election of a qualified_individual made separately with respect to paragraphs and there shall be excluded from the gross_income of such individual and exempt from taxation under this subtitle for any taxable year-- the foreign_earned_income of such individual and the housing_cost_amount of such individual b foreign_earned_income -- definition --for purposes of this section-- a in general --the term foreign_earned_income with respect to any individual means the amount received by such individual from sources within a foreign_country or countries which constitute earned_income attributable to services performed by such individual during in subparagraph a or b of subsection d whichever is applicable described period the b certain amounts not included in foreign_earned_income --the foreign_earned_income for an individual shall not include amounts-- ii paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof the term employee is not defined in the code therefore common_law rules must be applied to determine whether an individual is an employee 503_us_318 matthews v commissioner t c pincite affd 907_f2d_1173 d c cir 64_tc_974 whether an employer-employee relationship7 sec_31_3401_c_-1 employment_tax regs defines an continued exists is a question of fact 478_f2d_575 8th cir 89_tc_225 affd 862_f2d_751 9th cir if an employer-employee relationship exists its characterization by the parties as some other relationship such as independent_contractor is of no consequence sec_31_3121_d_-1 employment_tax regs continued employer-employee relationship as follows b generally the relationship of employer and employee exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he or she has the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he or she is not an employee this court has enumerated the following factors8 in determining whether an employee-employer relationship exists the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the individual for profit or loss whether the principal has the right to discharge the individual whether the work is part of the principal's regular business the permanency of the relationship and the relationship the parties believe they are creating weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir professional executive leasing inc v commissioner t c pincite simpson v commissioner supra pincite see also 331_us_704 no single factor is dispositive simpson v commissioner supra pincite all of the facts and circumstances must be studied professional executive leasing inc v commissioner supra pincite while all of the above factors are important the right-to- control is the master test in determining the nature of a working relationship matthews v commissioner t c pincite both the control exercised by the alleged employer and the degree to which the alleged employer may intervene to impose control must the parties cite revrul_87_41 1987_1_cb_296 which lists factors to consider in determining whether a common_law employer-employee relationship exists many of these factors are incorporated into this court's seven factors be examined 135_f2d_715 2d cir detorres v commissioner tcmemo_1993_161 n o actual control need be exercised as long as the employer has the right to control professional executive leasing inc v commissioner f 2d pincite in order for an employer to retain the requisite control_over the details of an employee's work the employer need not direct each step taken by the employee professional executive leasing inc v commissioner t c pincite gierek v commissioner tcmemo_1993_642 the exact amount of control required to find an employer-employee relationship varies with different occupations 397_us_179 in fact the threshold level of control necessary to find employee status is in most circumstances lower when applied to professional services than when applied to nonprofessional services 388_f2d_74 8th cir professional and executive leasing inc v commissioner supra pincite from the very nature of the services rendered by professionals it would be wholly unrealistic to suggest that an employer should undertake the task of controlling the manner in which the professional conducts his activities azad v united_states supra weber v commissioner t c pincite an alleged employer's control must necessarily be more tenuous and general than the control_over nonprofessional employees 25_tc_1296 we begin our analysis of the seven factors enumerated above with the control factor the record contains numerous illustrations of fbo's right to control petitioner and its actual control_over him petitioner's contract with fbo during the year under consideration stated that petitioner will be directly responsible to fbo in the performance of his duties under this contract while petitioner was permitted to hire and fire his staff and order substitutions of materials fbo did not permit him to deviate from the construction documents or exceed the budget further he was required to follow a project director's handbook fbo also controlled petitioner by dictating his hours pay and leave fbo required petitioner to work full time a minimum of hours a week petitioner's biweekly fbo salary was based on the foreign service schedule in addition to his salary fbo permitted petitioner to earn and accrue home_leave annual leave and sick leave petitioner also was required to maintain a daily log of the progress of the construction_project and submit both oral and written reports to fbo these monthly reports were not optional while petitioner had to pay for his own health insurance and did not accrue retirement benefits we do not believe such facts preclude a holding that petitioner was an fbo employee if petitioner failed to submit such reports fbo had the right to terminate his contract we are satisfied that petitioner was subject_to substantial control by fbo although petitioner worked for fbo in a professional capacity which would limit the amount of control fbo had over petitioner's day-to-day activities fbo dictated the contract documents and drawings budget hours and monthly reports with which petitioner was required to comply we therefore conclude that fbo had the right to exercise control_over petitioner and in fact exerted a substantial amount of control_over him see james v commissioner supra we now turn to the other factors with respect to the second factor petitioner had no investment in the work facilities rather fbo provided petitioner with office space and staff assistance see professional executive leasing v commissioner t c pincite fbo entered into contracts with petitioner's staff and paid their salaries as to the third factor petitioner had no opportunity for profit or loss the pay he received depended only upon the number petitioner argues that he was not an employee because he scheduled his own daily activities we believe that petitioner's ability to schedule his activities only demonstrates that in connection with professionals less supervision is necessary see 388_f2d_74 8th cir of days he worked the amount fbo paid petitioner was not dependent upon completion of the project as to the fourth factor while fbo had the right to discharge petitioner without cause with a 30-day notice petitioner also could terminate the contract as to the fifth factor fbo was in charge of constructing u s government buildings overseas petitioner's assignment in bogota during the year under consideration was to oversee the construction of an annex to the u s embassy this type of work was clearly within the scope of fbo's regular business as to the sixth factor we believe that the relationship between petitioner and fbo was intended to be somewhat permanent as opposed to transitory petitioner had been working solely for fbo since he was required to personally perform the services of project director designated in his contract with fbo he did not offer his services to the public and did not perform services for any individual or entity other than fbo as would an independent_contractor see jacobs v commissioner tcmemo_1993_570 casety v commissioner tcmemo_1993_410 gamal-eldin v commissioner tcmemo_1988_150 affd without published opinion 876_f2d_896 9th cir finally as to the seventh factor the type of relationship the parties intended to create when they signed various modifications to petitioner's contract is not clear however in date fbo provided petitioner with a form_w-2 and withheld social_security_tax from petitioner's income this in our opinion indicates that fbo intended to create an employer-employee relationship see eg juliard v commissioner tcmemo_1991_ further fbo policy and procedures directives in effect during the year under consideration provided that a personal services contractor is not eligible for the foreign_earned_income_exclusion and that overseas psc's treat the contractor as an fbo government employee for all purposes except retirement and petitioner was advised by the date fbo memorandum that he should designate himself as an fbo employee on his return after considering all the facts and circumstances present in this case we conclude that petitioner was an fbo employee in therefore petitioners are not entitled to the foreign_earned_income_exclusion under sec_911 for such year to reflect the foregoing and respondent's concession decision will be entered under rule
